Citation Nr: 0431633	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1982, 
and from April 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which established service connection for a left 
shoulder disorder evaluated as 20 percent disabling, 
effective April 27, 1999.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence shows no distinctive 
periods where the veteran's service-connected left shoulder 
disorder was manifested by ankylosis; nor by the arm being 
limited to 25 degrees from the side; nor fibrous union of the 
humerus, nor nonunion of the humerus (a false, flail joint), 
nor loss of head of the humerus (flail shoulder).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the veteran's service-connected left shoulder disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  Further, the veteran's representative contended in an 
August 2004 statement that he did not receive sufficient 
notice under the VCAA.  The representative contended that VA 
did not notify the veteran of the specific evidence that 
would support this claim, taking into account the facts of 
this individual case.

Nevertheless, in Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  As will be discussed below, 
the VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board notes that the instant case is an appeal from the 
initial grant of service connection.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue - as is the 
case here with the initial rating - section 7105(d) requires 
VA to take proper action and issue a Statement of the Case 
(SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c).  

The Board further notes that the RO did send correspondence 
to the veteran in April 2004, which informed him that in 
order to establish entitlement to an increased evaluation for 
his service-connected disability, the evidence must show that 
this condition had gotten worse.  In addition, this 
correspondence notified the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the March 2002 
Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOCs) which provided him with notice 
of the law and governing regulations regarding his case 
including the criteria for a higher rating, as well as the 
reasons for the determinations made with respect to his 
claims.  In essence, he was informed that the evidence did 
not show he satisfied the criteria for a rating in excess of 
20 percent.  Further, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Also, the veteran's representative has indicated familiarity 
with the requirements of the VCAA, as demonstrated by the 
August 2004 statement.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear that he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with this appeal, and he has not indicated 
that the disability has increased in severity since the last 
examination.  In addition, he indicated on his Substantive 
Appeal that he did not want a hearing before the Board in 
conjunction with this appeal.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  By a November 1999 rating decision, service 
connection was established for rotator cuff impingement of 
the left shoulder as secondary to the service-connected right 
shoulder disorder.  An initial rating of 20 percent was 
assigned pursuant to Diagnostic Code 5201, effective April 
27, 1999, the date of his reopened claim.

Private medical records dated in June 1999 noted, in part, 
that the veteran had aching pain in the superior and 
posterior aspects of his left shoulder.  He was found to be 
neurologically intact, with no posterior muscle spasm.  
However, he did have trace tenderness at the left 
acromioclavicular (AC) joint.  External and internal 
rotations strength were both 4/5.  In the seated position, he 
had internal rotation to 40 degrees on the left, abduction 
flexion to 60 degrees bilaterally.  In the supine position, 
he had 90 degrees of abduction, and 80 degrees of external 
rotation.  Relocation apprehension test was trace on the 
left.  Impingement sign was 2+ on the left.  However, 
crepitation was negative.  Further, it was stated that X-rays 
revealed degenerative change, old fragment metal (bullet, 
flat acromion, degenerative change at the AC joint, primary 
glenohumeral changes of the left shoulder, probably benign.  
He also had a well-preserved AC joint but a more prominent 
Type 3 acromion.

The veteran underwent a VA joints examination in July 1999, 
at which the examiner noted that the veteran's extensive 
medical records had been reviewed.  The veteran reported that 
his left shoulder was very weak and unstable with continuous 
dull pain, and sharp pain while working in the mid range of 
the arc from just below his shoulder level to just above his 
shoulder level.  He also reported that the instability caused 
a subjective feeling of dislocation anteriorly, but it did 
not cause any locking.  Nevertheless, he reported that he had 
less endurance with the left shoulder for doing manual labor 
sort of jobs.  He reported that he could work fairly 
effectively down in front of him, but if he had to do any 
work at shoulder level or above, he was unable to do this 
secondary to pain and weakness.  In addition, he reported 
periods of flare-up on a daily basis with increased pain and 
decreased strength.  These flare-ups were brought about by 
having to work at or above the shoulder level "or sweeping 
inappropriately on this."  Also, the periods lasted anywhere 
from 2 hours to a couple of days.  Alleviating factors 
included rest, warm packs, and the medications Ibuprofen and 
Acetaminophen.  During these functional impairment periods, 
he was unable to use his arm, except below belt level 
secondary to pain.  No adaptive equipment was used.  Despite 
his subjective feeling of anterior dislocation, no episodes 
of frank dislocation were evident on radiographic films that 
were in the record.  Moreover, no inflammatory arthritis was 
present.

On examination, the veteran's left shoulder had no redness, 
bruising, warmth, or effusions.  However, it was found to be 
tender over the anterior capsule, acromial arch, and over the 
rotator calf muscles.  Range of motion testing showed flexion 
to 150 degrees, but with painful arc from 80 to 110 degrees.  
He also had active abduction of 180 degrees, but with painful 
arc of 90 to 100 degrees.  External rotation was 45 degrees 
with painful arc from 40 to 45 degrees.  It was noted that 
the veteran was not evaluated during a flare-up, but that he 
reported during flare-ups he was able to raise his arm in 
flexion or abduction past 85 degrees.  He showed a mildly 
positive apprehension sign for anterior dislocation with 
guarding of movement of his humeral head anteriorly.  
Nevertheless, no fixed ankylosis was found to be present.  He 
was noted to have decreased sensation to light touch in his 
distal left arm on the ulnar side and reported decreased 
sensation to light touch in the ulnar side of his 3rd, entire 
4th and 5th digits of his left hand.  Moreover, it was noted 
that X-rays of the left shoulder showed no evidence of 
significant degenerative changes of the glenohumeral or AC 
joints.  However, there was calcification along the posterior 
lateral aspect of the humeral head.  The impressions from the 
X-rays was calcified tendonitis of the rotator cuff tendons 
of the humeral head.  Based on the foregoing, the examiner 
diagnosed left shoulder impingement with tendonitis of the 
rotator cuff muscle.

The veteran underwent surgery on the left shoulder in 
February 2000 due to impingement bursitis, rotator cuff 
tendonitis.  Post-operative diagnosis also included grade II 
chrondral injury anterior glenoid; large labral tear anterior 
glenoid; no frank Bankart lesion; and no Hill-Sachs lesion.

The record reflects that the veteran was subsequently granted 
a temporary total rating for his left shoulder pursuant to 
38 C.F.R. § 4.30, effective February 28, 2000, with a 
reduction to the 20 percent rating effective June 1, 2000.

In June 2003, the veteran underwent a new VA joints 
examination, at which the examiner noted that the claims 
folder had been reviewed.  The veteran reported that he had 
pain and could no longer do the types of things he enjoyed 
before.  He also reported that he continued to work hard to 
keep his upper body muscles strong to maintain his functional 
capacity.  

On examination, the veteran was found to have no gross 
deformity, swelling, erythema, or effusion of the left 
shoulder.  In fact, it was emphasized that his musculature 
was very well defined with excellent tone contributing to a 
very muscular build, specifically of the muscles of the chest 
and left upper extremity.  Muscle tone, bulk, and power were 
found to be symmetric and very well defined.  Neurologic 
examination showed that sensory was intact to all modalities 
throughout the upper and lower extremities.  On range of 
motion testing, the examiner stated that it was difficulty to 
objectively evaluate, and that the veteran maintained a rigid 
muscular contraction, particularly of the upper extremities.  
Moreover, the examiner stated that the limitation in range of 
motion seemed out of proportion to an overuse syndrome or 
calcific bursitis, particularly in an extremity where there 
had been no previous traumatic injury or dislocation.  
Forward flexion was from zero to 90 degrees; he was able to 
abduct 72 degrees; internal rotation was from zero to 90 
degrees; external rotation was from zero to 22 degrees; and 
it was noted that internal and external rotation was done in 
adduction.  Further, it was presumed that all these movements 
produced pain.  It was also noted that the veteran was able 
to don and doff clothing without difficulty.  Based on the 
foregoing, the examiner diagnosed left shoulder strain.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity, while his left shoulder is the minor 
upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  This Code does not provide 
for a rating in excess of 20 percent.  As such, it is not for 
consideration in the present appeal for a rating in excess of 
20 percent.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his left shoulder 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

A thorough review of the competent medical evidence shows no 
findings indicating that the left shoulder is manifest by 
ankylosis.  In fact, the July 1999 VA joints examination 
found no evidence of fixed ankylosis.  Therefore, Diagnostic 
Code 5200 is not for application in the instant case.

The Board acknowledges that the veteran's service-connected 
left shoulder is manifest by pain and resulting functional 
impairment, to include limitation of motion.  However, the 
range of motion findings do not show that the arm is limited 
to 25 degrees from the side even when taking into account his 
complaints of pain.  The June 1999 private medical statement 
indicated that, in the seated position, the veteran had 
internal rotation to 40 degrees on the left, abduction 
flexion to 60 degrees bilaterally.  In the supine position, 
he had 90 degrees of abduction, and 80 degrees of external 
rotation.  Thereafter, the July 1999 VA joints examination 
showed flexion to 150 degrees, with painful arc from 80 to 
110 degrees; active abduction of 180 degrees, with painful 
arc of 90 to 100 degrees.  In addition, on the most recent VA 
joints examination in June 2003, forward flexion was from 
zero to 90 degrees; he was able to abduct 72 degrees; 
internal rotation was from zero to 90 degrees; and external 
rotation was from zero to 22 degrees.

With respect to Diagnostic Code 5202, the Board finds that 
the competent medical evidence does not show that the 
service-connected left shoulder disorder is manifest by 
fibrous union of the humerus, nor nonunion of the humerus (a 
false, flail joint), nor loss of head of the humerus (flail 
shoulder).  A thorough review of the record reflects that 
there is no radiographic evidence of any such impairment.  
Granted, X-rays taken in conjunction with the July 1999 VA 
examination indicated calcification along the posterior 
lateral aspect of the humeral head.  However, there was no 
evidence of significant degenerative changes of the 
glenohumeral or AC joints.  Moreover, there were none of the 
specific criteria necessary for a rating in excess of 20 
percent.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5202.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's left 
shoulder claim, and it must be denied.  In making this 
determination, the Board takes into consideration the 
complaints of pain and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, as well as the applicability of 
"staged" ratings pursuant to Fenderson, supra, but 
concludes that there were no distinctive periods where the 
objective evidence supported a finding that his left shoulder 
pain resulted in additional functional impairment so as to 
warrant a higher schedular rating.

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

Having reviewed the record with these mandates in mind, the 
Board concludes that no further action on this question is 
necessary.  Initially, the Board notes that while the veteran 
did undergo surgery on his left shoulder, there were no other 
periods of hospitalization during the relevant period.  
Further, the Board finds that he was adequately compensated 
for this surgery by the temporary total rating assigned from 
February to June 200.  The Board also finds that there is no 
evidence showing that the veteran's left shoulder disorder, 
in and of itself, markedly interfered with employment at any 
time prior or subsequent to the period during which he 
received the temporary 100 percent convalescent rating.  
Although the record does indicate he is no longer employed in 
the construction field, there is no evidence showing that his 
left shoulder, in and of itself, is the cause.  Therefore, 
the evidence does not support a finding of marked 
interference with employment due solely to the veteran's 
service-connected left shoulder disorder so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The 20 percent 
evaluation assigned adequately compensates for impairment in 
his earning capacity due to his left shoulder disorder.

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



